--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTIVE SERVICE AGREEMENT


This Executive Services Agreement (“Agreement”) is entered into as of
__________, 2009 by and between Mannatech Korea, Ltd., a corporation organized
and existing under the laws of the Republic of Korea with its head office
located as of the effective date of this Agreement at 4th Fl., Pacific Tower,
962-1 Daechi-dong, KangNam-Gu Seoul, South Korea (hereinafter referred to as the
“Company”) and Yong Jae (Patrick) Park, a natural person residing in and
authorized to work in the Republic of Korea (hereinafter referred to as “Mr.
Park”).


WITNESSETH:


WHEREAS, the Company will develop and sell proprietary nutritional supplements
and topical products (“Products”) through a network marketing system throughout
South Korea by individuals referred to as Independent Associates (“Associates”);


WHEREAS, Mr. Park wishes to provide certain services to the Company as General
Manager of the Company on the terms and conditions set forth hereinafter;


WHEREAS, the Company wishes to obtain the services of Mr. Park as General
Manager of the Company; and


NOW, THEREFORE, in consideration of the mutual promises, undertakings and
covenants set forth hereinafter, the Parties hereto agree as follows:


1.                    Appointment



1.1 The Company hereby agrees to appoint Mr. Park as General Manager of the
Company and Mr. Park hereby agrees to such appointment to perform the functions
and carry out the duties and responsibilities as General Manager of the Company
as provided under Attachment “A” attached hereto and on the terms and conditions
set forth hereinafter.

 

1.2 Mr. Park must disclose all other company directorships in which he is
involved at the time of the Agreement, as indicated and attached hereto as
Attachment “B” – “Disclosure of  Directorships”.

 

 
1.3
The parties hereby expressly agree and acknowledge that given the
responsibilities of Mr. Park to manage the business of the Company and work on
behalf of the Company with respect to matters relating to employees of the
Company, Mr. Park shall be an “employer” for purposes of Korean employment and
labor laws. Nothing in this Agreement shall be construed to render Mr. Park an
“employee” of the Company.

 
1

--------------------------------------------------------------------------------

2.                    Direction


Mr. Park shall be subject to and act in accordance with the Company’s Articles
of Incorporation, and rules, regulations and instructions issued from time to
time by the Board of the Directors of the Company as well as other such
limitations as may be amended by the Board of Directors from time to time.


3.                    Compensation


Mr. Park shall receive compensation and allowances for services rendered to the
Company as below.  No other compensation, other than that specifically mentioned
in this Agreement, shall be paid.



3.1 Base Salary.Mr. Park shall be paid a base salary of 123,000,000 KRW per
annum which the Company shall pay to Mr. Park in equal installments of
10,250,000 KRW per month in accordance with its normal payroll policies (“Base
Salary”).

 
The Parties agree to review annually on or about sixty (60) days prior to the
termination of each Term, the amounts of the Base Salary and Annual Bonus
compensation as provided under Articles 3.1 and 3.2.
 

3.2 Annual Discretionary Bonus.   In addition to the Base Salary, Mr. Park will
be eligible to receive an annual bonus ("Annual Bonus") from the Company based
on the Company's performance and his contribution to the Company.  On December 1
each year beginning from the year 2010, the Board shall review the performances
of the Company and Mr. Park and report the same to the Board of Directors.  The
Board shall decide whether any Annual Bonus shall be awarded to Mr. Park, and if
so, the amount of such Annual Bonus, taking into account the Company's business
results and Mr. Park’s performance, for the prior year.

 

3.3 Automobile.  Mr. Park will be provided an automobile of reasonable size,
model and make, at the Company’s discretion, including the cost of gasoline,
maintenance, and insurance and shall be provided at no charge to Mr. Park for
business use during the Term of this Agreement.

 

3.4 Vacation.   For each twelve (12) months of service, including his first 12
months service, Mr. Park shall be entitled to fifteen (15) days of vacation,
which may be taken in any combination and at any time during each of said 12
month period, consistent with the requirements of his job duties.  In the event
of early termination of this Agreement, Mr. Park shall be credited with the
vacation time in proportion to his actual service period.

 

3.5 Social Insurance Coverage.  The Company shall subscribe Mr. Park to the
requisite social insurances, including National Health and National Pension. 
The contributions to the requisite plans shall be borne by the Company and Mr.
Park in accordance with the respective laws.

 

3.6 End of Service Benefit.  Mr. Park shall receive an end of service payment
which will accrue at the rate of forty-five (45) days base salary for each
consecutive year of service; provided that this benefit shall not be paid until
Mr. Park has worked for a minimum of twelve (12) consecutive months for the
Company.

 
2

--------------------------------------------------------------------------------

4. Sick Leave.



The Company shall allow Mr. Park a maximum of one (1) week paid sick leave per
year for any illness or injury.



5. Term of Agreement.




5.1 This Agreement shall be effective as of the 1st  day of October, 2009 and
continue in full force and effect for a period of one (1) year thereafter,
subject to automatic renewal terms for an additional one (1) year unless this
Agreement is terminated by either party (“Term”).

 

5.2 Either Party may terminate this Agreement at any time by giving thirty (30)
days advance notice to the other party.  The Agreement may be terminated without
notice by the Company if Mr. Park materially breaches his duties as set forth in
this agreement or in the Company’s regulations or, in the absence of such
breach, if the Company pays Mr. Park thirty (30) days base salary in lieu of
such advance notice.  Mr. Park agrees that in the event of termination of his
services with the Company, Mr. Park will assist the Company with any procedures
in connection hereto.



6.                   Non-Competition.


During the Term of this Agreement and for a period ending six (6) months after
the voluntary or involuntary termination of this Agreement, Mr. Park agrees that
he will not, without the Company’s written consent, directly or indirectly,
within the service areas served by the Company at the time of termination, lend
his credit, advice or assistance or engage in any activity or act in any manner,
including but not limited to, as an individual, owner, sole proprietor, founder,
associate, promoter, partners, joint venturer, shareholder other than as a less
than five percent (5%) shareholder of a publicly traded corporation, officer,
director, trustee, manager, employer, employee, licensor, licensee, principal,
agent, salesman, broker, representative, consultant, advisor, investor or
otherwise, for the purposes of establishing, operating or managing any business
or entity that is engaged in the activities competitive with the business or
managing any business or entity that is engaged in activities competitive with
the business in the geographic area served by the Company and its affiliates. 
“Affiliates” shall include corporations which control, are controlled by, or are
under the common with the Company.
 
3

--------------------------------------------------------------------------------

7.                    Non-Solicitation.


As used in this Section, the term “Person” means any individual, corporation,
joint venture, general or limited partnership, association, or other entity. 
During the period of one (1) year from and after the date of termination, Mr.
Park agrees that he will not, whether for his own account or for the account of
any other Person, directly or indirectly interfere with the Company’s
relationship with or endeavor to divert or entice away from the Company and any
Person or entity who or which at any time during the term of Mr. Park’s
appointment by the Company is or was an employee or customer of the Company.


8.                   Confidentiality.



8.1 During the course of the Agreement, Mr. Park will be given access to the
Company's Confidential Information concerning Products and the business
operations of the Company.

 

8.2 Mr. Park acknowledges that in the further course of the Agreement with the
Company, he will gain a close, personal and special influence with Company's
customers and will be acquainted with all of the Company's business,
particularly the Company's Confidential Information concerning the business of
the Company and its affiliates.

 

8.3 For purposes of this Agreement "Confidential Information" shall mean and
include information disclosed to the Mr. Park or known by him through his
Agreement with the Company, not generally known in the Company's industry, about
the Company's products, processes and services, including but not limited to
information concerning inventions, trade secrets, research and development, as
well as all data or information concerning customers (including, Associates),
customer lists (including downline reports and similar reports of business
activities and relevant information concerning persons who conduct the same),
prospect lists, mailing lists, sales leads, contracts, financial reports, sales,
purchasing, price lists, product costs, marketing programs, marketing plans,
business relationships, business methods, accounts payable, accounts receivable,
accounting procedures, control procedures and training materials.

 

8.4 Mr. Park recognizes that his position with the Company is one of the highest
trust and confidence by reason of his access to the Confidential Information and
he agrees to use his best efforts and will exercise utmost diligence to protect
and safeguard the Confidential Information.  In this respect, the Mr. Park
agrees that fulfilling the obligations of this Article VIII is part of the Mr.
Park's responsibilities with the Company for which Mr. Park has been retained as
General Manager and for which he will receive consideration therefor.

 

8.5 Except as may be required by the Company in connection with and during the
Agreement with Company, or with the express written permission of Company,  Mr.
Park shall not, either during his work with the Company or at any time
thereafter, directly or indirectly, download, print out, copy, remove from the
premises of  the Company, use for his own benefit or for the benefit of another,
or disclose to another, any Confidential Information of the Company, its
customers, contractors, or any other person or entity with which the Company has
a business relationship.

 
4

--------------------------------------------------------------------------------

8.6 As used in this Article, “Disclose” means to reveal, deliver, divulge,
disclose, publish, copy, communicate, show or otherwise make known or available
to any other person or entity, or in any way to copy, any of the Confidential
Information.

 

8.7 Mr. Park agrees that all files, memoranda, data, notes, records, drawings,
charts, graphs, analyses, letters, reports or other documents or similar items
made or compiled by him,  made available to him or otherwise coming into his
possession during the Agreement concerning any process, apparatus or products
manufactured, sold, used, developed, investigated or considered by the Company
concerning the Confidential Information or concerning any other business or
activity of  the Company shall remain at all times the property of the Company
and shall be delivered to the Company upon termination of this Agreement or at
any other time upon request.

 

8.8 Mr. Park agrees that during the Term of this Agreement or upon termination
thereof, and if requested by the Company to do so, he will sign an appropriate
list of any and all Confidential Information of the Company of which he has
knowledge about or which he has acquired information.

 

8.9 Mr. Park acknowledges that the violation of any of the provisions of this
Article VIII will cause irreparable loss and harm to the Company which cannot be
reasonably or adequately compensated by damages in an action at law, and
accordingly, the Company will be entitled, without posting bond or other
security, to injunctive and other equitable relief to enforce the provisions of
this Section,  but no action for any such relief shall be deemed to waive the
right of the Company  to an action for damages.




9. Reasonableness of Covenants.



Mr. Park acknowledges and agrees that the geographic scope and period of
duration of the restrictive covenants contained in Articles 6, 7 and 8 above are
both fair and reasonable and that the interests sought to be protected by the
Company are legitimate business interests entitled to be protected.



10. Access to Communication System, etc. and Data Collection.



Mr. Park shall use internal e-mail · voice mail · computer systems, etc. for
work purposes and refrain from using them for personal purposes.  Further, Mr.
Park agrees that the Company may access or examine these systems, from time to
time, pursuant to the Company’s business requirements and in order to check if
he has observed the Company regulations or if there have been any illegal or
improper affairs.
 
5

--------------------------------------------------------------------------------

Mr. Park hereby expressly consents to the processing (including collection, use,
and local and international transmission to databases within the Company's group
or third-party contractors storing such data on the Company's behalf) of his
personal data.  Mr. Park may request and obtain access to his own personal data
(where collected), and correct or delete such data (where appropriate).


11.                 Tax Returns.


Filing annual income tax returns with the Korean tax authorities is the
responsibility of Mr. Park.  However, income tax withholding from salary and
other payments shall be paid to the tax authorities by the Company.


12.                 Entire Agreement.


This Agreement contains the entire agreement between the Parties relating to the
subject matter hereof.  No modification, alteration or amendment to this
Agreement and no waiver of any provision hereof may be made unless such
modification, alteration, amendment or waiver is set forth in writing signed by
the Parties hereto.


13.                 Governing Law.


This Agreement shall be construed in accordance with and governed by the laws of
the Republic of Korea.


14.                 Prevailing Language.


This Agreement shall be executed in two counterparts in the English language,
each of which shall be deemed an original, but when taken together, shall
constitute one and the same instrument.  Should any conflict arise between the
English language version of this Agreement and any translation hereof, the
English language version shall be controlling.


[SIGNATURE PAGE FOLLOWS]
 
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto and/or their duly authorized
representatives have executed this Agreement on the date first written above.


General Manager
       
By:
    
Mr. Youg Jae (Patrick) Park
       
On behalf of the Company
       
By:
    
Mr. Ronald Dale Norman
 
Its:
Director
 

7

--------------------------------------------------------------------------------

ATTACHMENT “A”


Mr. Park’s duties and responsibilities as General Manager of Mannatech Korea,
Ltd. shall be as follows:



1. Diligent Performance.  During the Term, Mr. Park shall faithfully and
diligently perform such duties and exercise such powers in relation to the
Company as are specified herein, and as may from time to time be duly vested in
him by the Company.  Mr. Park shall perform his duties in a professional manner
so as to embody and enhance the Company's reputation for excellence.




2. Management.  As the General Manager of the Company, Mr. Park shall manage the
affairs and day to day operation of the Company, provide planning, budgeting
expertise, and support of the Korean Associates and generally represent the
Company in its dealings with third parties in accordance with the guidelines and
instructions of the Board of Directors.  Mr. Park acknowledges that any matters
beyond his authority pursuant to this Agreement must be referred to the Board of
Directors for prior approval.




3. Directorship.  At the request of the Board of Directors of the Company, Mr.
Park shall serve as a director or representative director of the Company for a
term and under conditions to be determined at the sole discretion of the Board
of Directors.




4. Full Time.  Mr. Park shall devote his best efforts, on a full time basis, to
the performance of services for, and on behalf of, the Company, in accordance
with the terms and conditions of this Agreement.  In furtherance of his
obligations under this Agreement, Mr. Park shall not perform any services, as an
officer, director, employee, consultant or independent contractor for any
person, or company unless approved by a unanimous vote of the Board of Directors
authorizing such services.  Notwithstanding the foregoing, Mr. Park shall be
permitted to continue those services for other persons or companies which he has
duly disclosed to the Shareholders on or before the date of this Agreement.




4. Downlines.  Mr. Park, his spouse, family and other household members will not
be allowed to hold a Company Independent Associate position (“Position”)
(including but not limited to an individual, joint, trust, corporate or
partnership position), in any country of operation during his association with
the Company and for a period of one (1) year following his termination this
Agreement, due to whatever cause(s).  In the event Mr. Park or any member of his
family or household as described herein hold a Position(s) at the time of
execution hereof, Mr. Park  agrees to immediately notify the Company and
terminate the Position(s) in accordance with the Company’s Policies and
Procedures. Mr. Park further agrees that he shall not use his association with
the Company to preferentially aid in any Associate’s Company business.

 
8

--------------------------------------------------------------------------------

ATTACHMENT  B


Disclosure of Directorships
 
 
9

--------------------------------------------------------------------------------

 